Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 15 and 18 do not end with a period.
Regarding claim 18, the label in “an expected output based on the label” lacks antecedent basis.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Independent claims 1, 12, and 19 recite a processing device and a method and a non-transitory computer readable medium.  Thus, they are directed to statutory categories of invention.
Step 2A, prong 1: 
Claim 1 recites the following claim limitations: 
a processing device operatively coupled to an electrocardiogram sensor, the processing device configured to: receive an electrocardiogram of a subject; input the received electrocardiogram into a machine learning model, the machine learning model to generate an output based on the received electrocardiogram;
input the received electrocardiogram into a machine learning model, the machine learning model to generate an output based on the received electrocardiogram;
determine, based on the electrocardiogram, that the output does not match an expected range of outputs for a target subject;
generate an alert indicating a possible change in a status of the subject in response to the output not matching the expected range of outputs for the target subject.
Claim 12 recites the following claim limitations: 
inputting, by a processing device, an electrocardiogram into a machine learning model, the machine learning model to generate an output based on the received electrocardiogram;
determining, by the processing device, that the generated output does not match an expected range of outputs for the target subject;
in response to the output not matching the expected range of outputs for the target subject, generating an alert indicating a possible change in a status of the target subject.
Claim 19 recites the following limitations:
a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: receive a training set of electrocardiogram data, wherein the training set comprises a first plurality of electrocardiograms associated with a subject, and a second plurality of electrocardiograms not associated with the subject, wherein the first plurality of electrocardiograms are labeled as associated with the subject and the second plurality of electrocardiograms are labeled as not associated with the subject;
input each electrocardiogram of the training set of electrocardiogram data into an untrained machine learning model to generate a respective output; 
update, by the processing device, the untrained machine learning model based on comparing the respective output to an expected output based on a respective label associated with each electrocardiogram until the machine learning model converges;
receive an electrocardiogram from an electrocardiogram sensor;
28Attorney Docket No.: A102992 1220US.1input the electrocardiogram from the electrocardiogram sensor into the machine learning model;
determine whether the electrocardiogram is associated with the subject based on an output of the machine learning model. 
These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for each physiological variable of a patient, a human could reasonably receive electrocardiogram data and construct electrocardiograms into a machine learning model, match an expected range of outputs for the target subject, and compare respective outputs to an expected output until the machine learning model converges, and generate an alert in response to the output not matching the expected range of outputs for the target subject and determine whether the electrocardiogram is associated with the subject based on an output of the machine learning model. Thus, the claims recite limitations which fall within the 'mental processes' grouping of abstract ideas.  
Additionally, the machine learning model limitations recited above recite performing mathematical calculations and forming mathematical relationships, and as such, the claims recite limitations which also fall within the 'mathematical concepts' grouping of abstract ideas. See MPEP 2106.04(a)(2).
Step 2A, prong 2:
Claims 1, 12, and 19 recite the following additional elements:
a processing device operatively coupled to an electrocardiogram sensor (claim 1);
receiving an electrocardiogram from an electrocardiogram sensor (claim 12);
a non-transitory computer-readable medium; (claim 19)
a respective label associated with each electrocardiogram (claim 19)
The examiner considers a processing device operatively coupled to an electrocardiogram sensor and receiving an electrocardiogram from a sensor to comprise insignificant pre-solution activity.
Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
A non-transitory computer-readable medium and a respective label associated with each electrocardiogram are considered by the examiner to comprise mere recitations of judicial exceptions integrated in claim 19. Claim 19 as a whole is not directed to the medium or the respective label associated with each electrocardiogram from the sensor.
Computer readable storage media merely instructs the processing device to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processing device and computer-readable medium). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2B
Claims 1, 12, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in claims 1, 12, and 19 amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving an electrocardiogram of a subject step that was considered insignificant extra-solution activity in Step 2A Prong Two, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP MPEP 2106.05(d) II.
Receiving an electrocardiogram of a subject from a sensor or electrocardiogram data is conventional storing and retrieving heart signal information in the life science arts related to medical data. An electrocardiogram represents a high level of generality for describing a patient’s heart activity.
The following evidence supports such a determination: 
electronically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
For these reasons, there is no inventive concept. The claims 1, 12, and 19 are not patent eligible.  Even when viewed as a whole, nothing in these claims adds significantly more to the abstract idea.
Dependent claims
Regarding claims 2 and 13, the training set comprises at least a threshold number of electrocardiograms of the target subject and a plurality of electrocardiograms associated with other subjects recite limitations that further define the type of data collected.  
Regarding claims 3 and 14, the threshold number of electrocardiograms were taken at least with a set amount of time between each electrocardiogram recite limitations that further define when the data is collected.  
Regarding claim 4, the output of the machine learning model limits the abstract idea by a probability that the electrocardiogram is taken from the target subject.  
Regarding claims 5 and 16, the auto-encoder is trained based on electrocardiograms taken from a plurality of subjects, wherein the output of the auto-encoder is a vector in a latent space, limiting the abstract idea by "performing" a mathematical operation. An auto-encoder comprises a set of words that indicates the claim recites a mathematical calculation.
See MPEP 2106.04(a)(2).
Regarding claims 6 and 17, the processing device comparing the output of the machine learning model to the output of previous electrocardiograms associated with the target subject is a mathematical comparison. Mathematical calculations recited in a claim include
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978.; 
Regarding claim 7, the processing device configured to remove the received electrocardiogram from medical records associated with the target user limits the abstract idea by introducing the limitation of eliminating an element which is indicative of a concept practically performable in the human mind as well as the mathematical concept of subtraction.
Regarding claim 8, the processing device limits the abstract idea by configured to deny access to one or more functions in response to determining that the output not matching the expected range of outputs for the target subject.  
Regarding claim 9,  the processing device limits the abstract idea by repeating the mental process of receiving a second electrocardiogram from the electrocardiogram sensor; input the second electrocardiogram into the machine learning model, the machine learning model to generate a second output based on the second electrocardiogram; determine, based on the second electrocardiogram, that the second output is in the expected range of outputs for the target subject; and in response to the second output being in the expected range of outputs for the target subject, storing the electrocardiogram in a medical record of the target subject.  
Regarding claim 10, the machine learning model is a mathematical concept expressed as one of a convolutional neural network, a recurrent neural network, or a combination of a convolutional and neural network. See MPEP 2106.04(a)(2).
Regarding claim 11, the abstract idea is limited by repeating a second processing device to train the machine learning model, wherein to train the machine learning model, the second processing device is configured to: receive a training set of electrocardiogram data, wherein the training set comprises a first plurality of electrocardiograms associated with the target subject, and a second plurality of electrocardiograms not associated with the target subject, wherein the first plurality of electrocardiograms have a first label and the second plurality of electrocardiograms have a second label; input each electrocardiogram of the training set of electrocardiogram data into an untrained machine learning model; and update the untrained machine learning model based on comparing an output of the machine learning model to an expected output based on the label.  
Regarding claim 15, the abstract idea of the output of the machine learning model comprises a mental process of a confidence that the electrocardiogram is taken from the target subject.  
Regarding claim 18, the training the machine learning model limits the abstract idea by repeating the mental process of receiving a training set of electrocardiogram data, wherein the training set comprises a first plurality of electrocardiograms associated with the target subject, and a second plurality of electrocardiograms not associated with the target subject, wherein the first plurality of electrocardiograms have a first label and the second plurality of electrocardiograms have a second label; inputting each electrocardiogram of the training set of electrocardiogram data into an untrained machine learning model; and updating, by the processing device, the untrained machine learning model based on comparing an output of the machine learning model to an expected output based on the label.  
Regarding claim 20, the processing device limits the abstract idea by the mental process of updating a set of variables in the untrained machine learning model.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dejori (US 2014/0343957) teach pattern matching algorithms encode expert knowledge as logic rules. In addition, machine learning algorithms learn such rules from example data and machine learning may be useful in defining fuzzy rules that are too complex to be expressed for electrocardiograms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE MANUEL whose telephone number is (571)272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/18/2022